DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II encompassing claims 4-5 in the reply filed on 4/3/2022 is acknowledged.  Accordingly, claims 1-3 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “the extracted configuration” in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it will be assumed that Applicant intended “the retracted configuration”, to be consistent with claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, US 5,509,753 in view of Kunde et al., US 2021/0372062 A1 and Hall, US 7,476,052.
Regarding claim 4, Thompson teaches a speed regulator comprising:
a casing (7+3) comprising a plurality of flat shutters, the casing configured to be actuated to extended and retracted configurations.
While Thompson only discloses using a motor and shaft to raise and lower the casing, Kunde teaches an actuable speed bump and discloses using a bladder configured for inflation and deflation using air (which is an air bag) to raise or lower a casing comprising jointed members which may be hinged at the surface of the roadway ([0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s actuator to be an inflatable and deflatable air bag in view of Kunde’s disclosure as an alternate type of actuator in an actuable speed bump.  The resulting combination yields an inflatable speed regulator comprising an inflatable air bag configured to inflate to an extended configuration and configured to deflate to a retracted configuration and the casing configured to conform to a shape of the inflatable air bag in the extended configuration and to lay flat in the retracted configuration (Thompson explicitly discloses that the casing is flat and level with the roadway surface when the speed regulator is in the retracted position; column 4 lines 5-8).  Since Thompson discloses that the mechanics of the speed regulator are installed underground within a housing (19+31+33+23+53), the resulting combination makes obvious that the housing would be an air bag base configured to encase at least a portion of the inflatable air bag.
While the resulting combination fails to explicitly disclose that an air pump is coupled to the inflatable air bag and configured to inflate the air bag, Hall teaches a retractable speed regulator and discloses that a known way to actuate a gas-filled bladder is to use a pumping system (column 3 lines 35-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resulting combination to use an air bag pump coupled to the inflatable air bag to be able to inflate the inflatable air bag in view of Hall’s disclosure since that is old and well-known in the speed regulator art.
Regarding claim 5, since Thompson teaches the housing having a slot (nearest elements 31 and 33 in Figures 3 and 4) to encase at least a portion of the casing in the retracted position, the resulting combination includes the air bag base comprising a slot configured to encase at least a portion of the casing in the retracted position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Elkins is cited for the teaching of an inflatable speed regulator that uses a pump to inflate a flexible bag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671